DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TRAYMONTE SNIPES,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-2731

                               [August 5, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432020CA001066A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Traymonte Snipes, Fort Myers, appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., KLINGENSMITH and ARTAU, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.